                             UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NEW YORK


 United States of America, ex rel.
 Teresa Ross,
                        Plaintiffs,
                        v.                           Civil Action No. 12-CV-0299 (WMS)
 Group Health Cooperative, et al.,
                        Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY


       Relator respectfully submits this Notice to inform the Court of the recent decision of the

District Court for the Northern District of California in United States ex rel. Ormsby v. Sutter

Health et al. 3:15-cv-01062 (N.D. Cal.), Dkt. 114, issued on March 16, 2020, which is relevant

to the motions before the Court. A copy of the decision is attached as Exhibit A.




                                                 1
                     Respectfully Submitted,



March 27, 2020       CONSTANTINE CANNON LLP

                     By: /s/ Michael J. Ronickher
                     Michael J. Ronickher
                     Max Voldman
                     1001 Pennsylvania Ave. NW
                     Suite 1300N
                     Washington, DC 20004
                     202.204.4523

                     PHILLIPS & COHEN LLP

                     By: /s/ Emily Stabile
                     Emily Stabile
                     100 the Embarcadero
                     Suite 300
                     San Francisco, CA
                     415.836.9000

                     Attorneys for Relator
                     Teresa Ross




                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, I electronically filed the foregoing document

with the Clerk of the District Court using its CM/ECF system, which would then electronically

notify all parties of record who are CM/ECF participants on this case.


Washington, DC
March 27, 2020
                                                    CONSTANTINE CANNON LLP

                                                    By: /s/ Michael J. Ronickher
                                                    Michael James Ronickher
                                                    1001 Pennsylvania Ave. NW
                                                    Suite 1300N
                                                    Washington, DC 20004
                                                    202.204.4523

                                                    Attorney for Relator
                                                    Teresa Ross




                                                3
